Citation Nr: 1110068	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  97-29 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.  The Veteran died in November 1996.  The appellant is the widow of the Veteran.

This matter comes to the Board of Veterans' Appeals (Board) from a rating decision dated in November 1996 of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied entitlement to service connection for the cause of the Veteran's death, and entitlement to dependency and indemnity compensation benefits pursuant to 38 U.S.C.A. § 1318.  Basic eligibility to Dependents' Educational Assistance was established.  The appellant filed a timely appeal as to the claims that were denied.  However, in an April 2007 statement, the appellant stated that she wanted to withdraw the issue of entitlement to compensation pursuant to 38 U.S.C.A. § 1318 (West 2002).  Thus, this claim is no longer on appeal.  See 38 C.F.R. § 20.204 (2006).  The Board will proceed to adjudicate only the issue listed in the title page of this decision.

In May 2000, the appellant testified at a Travel Board hearing before one of the undersigned Veterans Law Judges.  A transcript of the hearing is associated with the claims folder.  The appellant also presented testimony at a Travel Board hearing before another undersigned Veterans Law Judges in April 2007.  A transcript of that hearing is also associated with the claims folder.

In January 2001, December 2003, and November 2006, this matter was remanded to the RO for additional development.

Thereafter, following the timely appeal of a Board decision that denied the claim in October 2007, a May 2010 Memorandum Decision of the United States Court of Appeals for Veterans Claims (Court) determined that the Board had not provided sufficient reasons and bases with respect to whether the Veteran's service-connected posttraumatic stress disorder (PTSD) may have "materially contributed" to the injuries that caused his death or "aided or lent assistance to the production of death" (38 C.F.R. § 3.312 (2010)), and that the state of the evidence required that the Board obtain a medical opinion in this regard.  Consequently, the Court set aside the Board's decision and remanded the claim for further development and readjudication of the claim.  


FINDINGS OF FACT

1.  The Veteran died in November 1996; the cause of the Veteran's death as shown on the death certificate was head injury with multiple trauma due to cardiopulmonary arrest.

2.  At the time of the Veteran's death, service connection was in effect for posttraumatic stress disorder, evaluated as 100 percent disabling from January 8, 1996, and for a scar due to a shrapnel wound on the right buttock, evaluated as noncompensable from November 18, 1988.

3.  Supporting competent medical and lay evidence together with the circumstances of the Veteran's death demonstrate that the Veteran's service-connected disabilities aided or lent assistance to the production of the Veteran's death; the record does not contain a contrary medical opinion.  




CONCLUSION OF LAW

A disease of service origin contributed to cause the Veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Law and Regulations

As a result of the Board's decision to grant entitlement to service connection for the cause of the Veteran's death, any failure on the part of VA to notify and/or develop the claim pursuant to the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010) (VCAA) cannot be considered prejudicial to the appellant.  The Board will therefore proceed to a review of the claim on the merits.  

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

The surviving spouse of a veteran who has died from a service-connected disability or compensable disability may be entitled to receive dependency and indemnity compensation (DIC).  38 U.S.C.A. § 1310 (West 2002).  In order to establish service connection for the cause of the veteran's death, the evidence must show that a service-connected disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without resort to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312 (2010).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312.

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2010).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



Analysis

The appellant argues that service connection for the cause of the Veteran's death is warranted because the Veteran's service-connected PTSD led to the motor vehicle accident which caused the Veteran's death.  She asserts that in November 1996, the Veteran woke from a short nap at 4:30 p.m. and he was very disturbed and confused.  The appellant stated that it was rainy and stormy outside and that it had become very dark by early evening.  She stated that the Veteran was confused as to the time of day and he thought it was bedtime.  The appellant indicated that she convinced the Veteran not to go to bed and she stated that she would get dinner for them.  The appellant indicated that she left at around 6:15 p.m., and on her way back to her home, she approached the accident.  She stated that she spoke with the police and the paramedics.  She indicated that the paramedics had to strap down the Veteran because he was fighting them, as if in combat.  The appellant indicated that when she reached the hospital, she was told that the Veteran had died.  See the appellant's Form 9, dated in August 1997, and the appellant's testimony at the hearings before the Board in May 2000 and April 2007.

The appellant asserts that the Veteran had no apparent reason to leave the house that night and she was sure it was a "wild notion" for the Veteran to get in his truck and drive.  The appellant notes that the Veteran was hyperalert and he had not been able to drive in busy traffic or in unfamiliar surroundings for a long time.  The appellant believes it was more likely than not that the Veteran's death was the direct result of the PTSD.  The appellant also asserts that the Veteran could have been so emotionally disturbed that it led to the heart attack.  See the appellant's Form 9, dated in August 1997, and the appellant's testimony at the hearings before the Board in May 2000 and April 2007.

At the time of the Veteran's death, service connection was in effect for PTSD which was rated as 100 percent disabling from January 8, 1996, and a scar due to a shrapnel wound to the right buttock, which was rated as zero percent disabling from November 18, 1988.

A review of the record shows that in November 1996, the Veteran was in a motor vehicle accident.  The police accident report, dated in November 1996, indicates that the accident occurred at 7:14 p.m.  The accident report indicates that the Veteran's vehicle, a truck, ran off the road on the right side with the right front and rear tire.  The driver, the Veteran, attempted to bring the vehicle back onto the road from the shoulder but the truck was traveling counterclockwise as he re-entered the west bound lane.  The Veteran's vehicle then went across the road and went off the embankment side and flipped several times fully ejecting the Veteran before the vehicle came to a final rest in a pasture in an upright position.  It was the opinion of the investigating officer that the wet road and shoulder played a major role in causing the Veteran to lose control and flip his vehicle.  The accident report indicates that it was raining and visibility was restricted due to the rain.  The accident report also notes that it was the officer's opinion that alcohol was involved.

The Emergency Medical Services (EMS) arrived at the scene at 7:24 p.m.  The EMS report, dated in November 1996, indicates that upon arrival at the scene, the Veteran was lying on the right side in approximately one inch of water.  The Veteran had bruising on the right side of the head and on the top of the sternum.  The Veteran was placed on a long spine board with a collar in place.  The Veteran was conscious and alert, although combative and complaining of chest pain.  His speech was described as hysterical and his respirations were distressed.  It took approximately 10 minutes to get the Veteran to the top of the embankment.  The Veteran was placed into the ambulance where he went into respiratory arrest with a pulse of 42.  Enroute to the emergency room, the Veteran was intubated and an intravenous feed was established.  The Veteran went into cardiac arrest after entry into the emergency room.  See the EMS report dated in November 1996.

The November 1996 emergency room record indicates that CPR was in progress upon arrival to the emergency room.  The diagnosis was motor vehicle accident, closed head injury, and traumatic arrest.  The emergency room records indicate that attempts were then made to resuscitate the Veteran.  The Veteran's death certificate indicates that the immediate cause of death was head injury with multiple traumas and cardiopulmonary arrest.  An autopsy was not performed.  It also does not appear that any toxicology tests were performed to determine if the Veteran was overmedicated or intoxicated at the time of the accident.

As was noted by the Court in its May 2010 Memorandum Decision, while the November 1996 police accident report is competent evidence that the Veteran's motor vehicle accident was due to driver error and the weather conditions, it is not competent medical evidence with respect to the existence of a causal connection between the Veteran's service-connected PTSD and the cause of his death.  

However, there is evidence of the severity of the Veteran's PTSD at the time of his demise as shown by the statements submitted by W.C., an EMS crew member, and the findings recorded in the November 1996 EMS report.  As previously noted, the report notes that the Veteran was combative and complaining of chest pain at the accident scene, and his speech was further described as hysterical and his respirations, distressed.  The report also reflects that it took approximately 10 minutes to get the Veteran to the top of the embankment.  

Moreover, even when dealing with the existence of psychiatric symptoms such as depression, the appellant and the EMS crew member are competent to offer evidence as to facts within their personal knowledge, such as the Veteran's observable symptoms.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Thus, appellant's observations with respect to the Veteran's disturbed and confused state shortly before the accident are entitled to appropriate consideration as are the similar observations of the EMS crew member at the accident scene.  

The appellant also submitted a statement from Dr. N.X., dated in April 1997, in support of her claim.  In the statement, Dr. N.X., a psychiatrist, noted that characteristically of patients with PTSD with depression, the Veteran was hypervigilent, socially withdrawn, had a short attention span, and experienced periods of acute irritability.  He further noted that at the time of the fatal accident, only two hours earlier, he had been disoriented as to place and time, and was found to be hysterical and combative at the accident scene.  Therefore, Dr. N.X. opined that the fatal accident "might well have been a consequence of the agitated and increased psychomotor activity level frequently observed in the veteran's life," and that his severe bouts of depression may have been a contributing factor to the accident.  Thus, while the ultimate opinion of Dr. N.X. is phrased in a speculative manner, since it is supported by accurate facts, and by statements of the appellant and the EMS crew member that are both competent and consistent with one another, the Board finds that this opinion is entitled to at least some evidentiary weight.  The Board further notes that there is no competent medical opinion that contradicts Dr. N.X.'s opinion.  

Finally, while the police report concludes that weather conditions were the major cause of the accident and the resulting injuries that caused the Veteran's death, it does not rule out the driver's actions as a contributing cause or one that aided or lent assistance to the production of death.  Indeed, it further notes that after going off the highway into an embankment on the right side of the road, while the Veteran was able to then get back on the road, due to the wheel's counterclockwise positioning, the Veteran then simply went across both lanes and landed in an embankment on the left side of the road.  In addition, based on the medical evidence of record, the Board is unable to conclude how much of that disorientation was attributed to the weather conditions and how much was attributed to the Veteran's PTSD.  Consequently, the Board will give the Veteran the benefit of the doubt, and conclude that at least some of the Veteran's disorientation contributed to the accident and injuries that resulted in the Veteran's death.  

Accordingly, based on all of the foregoing, the Board finds that the existing evidence of record, when viewed in its totality, permits the Board to conclude that the Veteran's service-connected PTSD contributed to the cause of the Veteran's death, and that service connection for the cause of the Veteran's death is therefore warranted.  


ORDER

Service connection for the cause of the Veteran's death is granted.  



			
           RICHARD C. THRASHER	P.M. DILORENZO
	Acting Veterans Law Judge	Veterans Law Judge
	Board of Veterans' Appeals	Board of Veterans' Appeals



		
	C. CRAWFORD
	Veterans Law Judge
				Board of Veterans' Appeals



Department of Veterans Affairs


